Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20150200288) in view of Tehrani (US 5081511).

Regarding claim 1. Zhang discloses An integrated circuit structure (Fig 1, [0052]), comprising:
a channel structure 30, the channel structure comprising indium, gallium and arsenic [0064];
a source structure 10 at a first end (Fig 1: left end) of the channel structure and a drain structure 20 at a second end (Fig 1: right end) of the channel structure, the drain structure having a wider band gap than the source structure (Fig 2A, [0055]); and
a gate structure 50 over the channel structure.

However, Zhang discloses silicon based substrate [0068] and device regions are made of III-V compound including GaAs [0071] using epitaxial growth regime [0082] and further GaAs based buffer on silicon substrate is well known in the art. For example, Tehrani disclosed GaAs buffer 12 on a substrate 11. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang device structure to have the Tehrani’s GaAs buffer layer between III-V semiconductor materials based device layers and silicon substrate for the purpose of providing high quality epitaxial structure with reduced defects. And thus, the Zhang in view of Tehrani’s channel structure 30 is essentially on the gallium arsenide layer. Thereby enhancing carrier mobility. 

Regarding claim 2. Zhang in view of Tehrani discloses The integrated circuit structure of claim 1, Zhang discloses wherein the source structure has approximately the same band gap as the channel structure (Fig 2A: see the area of Eg1).

Regarding claim 3. Zhang in view of Tehrani discloses The integrated circuit structure of claim 1, Tehrani discloses wherein the source structure and the drain structure are doped with N-type dopants (col 3, line 53-55).



an intrinsic region between the drain structure and the channel structure ([0066]: since 30 is made of intrinsic material, the junction area between 30 and 20 essentially has an intrinsic region), the intrinsic region comprising a same semiconductor material as the drain structure [0064].

Regarding claim 6. Zhang in view of Tehrani discloses The integrated circuit structure of claim 1, Zhang discloses further comprising:
a dielectric layer 40 between the channel structure and the gate structure (Fig 1).

Regarding claim 7. Zhang in view of Tehrani discloses The integrated circuit structure of claim 1, Tehrani discloses further comprising:
a first conductive contact 22 on the drain structure 19, and a second conductive contact 23 on the source structure 18.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20150200288) in view of Tehrani (US 5081511), further in view Jiongjiong Mo (NPL: “Asymmetric InGaAs/InP MOSFETs With Source/Drain Engineering”, May 2014, IEEE Electron Device Letters, Vol 35, Issue 5, pages 515-517).


However, Mo discloses lower doped drain structured and larger bandgap structure (second paragraph of the second column in page 517).
  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to have the Zhang in view of Tehrani’s device structure to have the Mo’s device structure for the purpose of providing frequency performance.

Regarding claim 10. Zhang in view of Tehrani discloses The integrated circuit structure of claim 1 except wherein the drain structure comprises indium phosphide (InP), and the source structure comprises indium gallium arsenide (InGaAs) or indium arsenide (InAs).
However, Mo discloses the drain structure comprises indium phosphide (InP), and the source structure comprises indium gallium arsenide (InGaAs) or indium arsenide (InAs) (see the Abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to have the Zhang in view of Tehrani’s device structure to have the Mo’s device structure for the purpose of providing frequency performance.


s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20150200288) in view of Tehrani (US 5081511), and further in view of Leobandung (US 20180342428).

Regarding claim 8. Zhang in view of Tehrani discloses The integrated circuit structure of claim 1 except wherein the channel structure is a fin structure.
However, Leobandung discloses the channel structure is a fin structure [0026].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Leobandung’s device structure within Zhang in view of Tehrani’s device structure for the purpose of providing enhanced  switching times and higher current density.

Regarding claim 9. Zhang in view of Tehrani discloses The integrated circuit structure of claim 1 except wherein the channel structure is a nanowire structure.
However, Leobandung discloses the channel structure is a nanowire structure [0026].
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Leobandung’s device structure within Zhang in view of Tehrani’s device structure for the purpose of providing enhanced carrier mobility.


Allowable Subject Matter
Claims 11-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “masking a second side of the gate structure but not a first side of the gate structure with a mask; removing a portion of the first semiconductor layer at the first side of the gate structure; removing the mask; forming a second semiconductor layer at the first side of the gate structure, the second  semiconductor layer having a wider band gap than the first semiconductor layer; and implanting N-type dopants to form a drain structure in the second semiconductor layer at the first side of the gate structure and to form a source structure in the first semiconductor layer at the second side of the gate structure”.

Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “masking a first side of the gate structure but not a second side of the gate structure with a mask; removing a portion of the first semiconductor layer at the second side of the gate structure; removing the mask; forming a second semiconductor layer at the second side of the gate structure, the first semiconductor layer having a wider band gap than the second semiconductor layer; and implanting N-type dopants to form a drain structure in the first semiconductor layer at the first side of the gate structure and to form a source structure in the second semiconductor layer at the second side of the gate structure”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.